DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed February 25, 2022 (hereafter the “2/25 Reply”) has been entered, and Claim 37 has been canceled.  New Claims 38-40 have been entered.
Claims 2, 4-9, 13-15, 19, 21-36 and 38-40 are pending with Claims 2, 21-23, 25, 27, 34 and 40 withdrawn from consideration as directed to a non-elected invention (see below).  

Amended Claims 4-9, 13-15, 19, 24, 26, 28-33, 35-36 and 38-39 are subject to a Requirement for Election of Species as set forth below.

Election/Restrictions
As previously noted, Claim 14 is a linking claim (of the “synthetic mononucleosomes” of elected Invention I and “synthetic polynucleosomes”) and so it has been examined to the extent that it reads on the elected invention.  
Moreover, new Claim 40 is dependent from non-elected Claim 2 and so withdrawn as part of that non-elected Group.  
For clarity of the record, it is noted that Claims 14 and 35 are independent, with Claim 14 being a linking claim as described above and Claim 35 directed to a “synthetic modified mononucleosome” per se (along with dependent Claim 36 and new Claim 38).  
Dependent Claim 15 is directed to a “library of synthetic mononucleosomes of claim 14”, and so both Claims 15 and 35 are within elected Invention I.  Claims 4-9, 13, 19, 24, 26, 28-33 and new Claim 39 depend directly or indirectly from Claim 15.

Species Election
This application contains claims directed to the following patentably distinct species of Invention I (Claims 4-9, 13-15, 19, 24, 26, 28-33, 35-36 and 38-39):
Species A:  a library (and a kit comprising said library) of synthetic mononucleosomes and/or synthetic polynucleosomes comprising a unique DNA barcode (see lines 7-9 of Claim 14) wherein “a sequence and/or the defined position of the unique DNA barcode indicates the pattern of histone modification in the histone” of each synthetic mononucleosome and synthetic polynucleosome (see lines 11-13 of Claim 14) as encompassed by Claims 4-9, 13-15, 19, 24, 26, 28-33 and 39); and
Species B:  a synthetic modified mononucleosome comprising a unique DNA barcode (see step (c) of Claim 35) wherein “a sequence and/or the defined position of the unique DNA barcode indicates the pattern of nucleosomal modification” (see last clause of Claim 25) as encompassed by Claims 35-36 and 38). 
The species are independent or distinct because each of Species A and B is defined by a unique DNA barcode which “indicates” different (and so distinct) subject matter as described in dependent Claim 15 (lines 17-19), which recites that “a pattern of nucleosomal modification in the synthetic modified mononucleosome type comprises the pattern of histone modification and any pattern of DNA modification of the DNA extension” (emphasis added).  Consistent with Claim 15, “the pattern of nucleosomal modification” of Claim 35 comprises “the pattern of histone modification” of Claim 14 and any pattern of DNA modification.  Therefore, “a unique DNA barcode” of Claim 35 is distinct at least in function from “a unique DNA barcode” of Claim 35”.  
Additionally, and to the extent that a sequence of “a unique DNA barcode” of each of Claims 35 and 14 is used to ‘indicate’ the different subject matter, the two species are structurally distinct from each other because “a unique DNA barcode” of Claim 14 would include sequences to ‘indicate’ the additional “any pattern of DNA modification”.  In Claim 35, no sequence of a unique DNA barcode indicates “any pattern of DNA modification”.  
In light of the foregoing, Species A and B are materially different in design, operation, function and effect from each other.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

To reiterate, and because Invention I was elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species from A and B above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

Telephone calls with L. Genieser (Reg. No. 46,722) on July 29, 2022 to request an oral election to the above Election of Species requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/AARON A PRIEST/Primary Examiner, Art Unit 1637